AGREEMENT AND PLAN OF MERGER dated as of August 10, 2009 by and among ALMANA NETWORKS INTERNATIONAL, INC., MDI, INC. and ANI MERGER SUB, INC. TABLE OF CONTENTS This Table of Contents is not part of the Agreement to which it is attached but is inserted for convenience only. Page No ARTICLE I THE MERGER[INSERT PAGE NUMBER] 1.01 The Merger [INSERT PAGE NUMBER] 1.02 Closing [INSERT PAGE NUMBER] 1.03 Effective Time [INSERT PAGE NUMBER] 1.04 Certificate of Incorporation and Bylaws of the Surviving Corporation [INSERT PAGE NUMBER] 1.05 Directors and Officers of the Surviving Corporation [INSERT PAGE NUMBER] 1.06 Effects of the Merger [INSERT PAGE NUMBER] 1.07 Further Assurances [INSERT PAGE NUMBER] ARTICLE II CONVERSION OF SHARES[INSERT PAGE NUMBER] 2.01 Conversion of Capital Stock [INSERT PAGE NUMBER] 2.02 Delivery of Shares [INSERT PAGE NUMBER] ARTICLE III REPRESENTATIONS AND WARRANTIES OF MDI and Merger Sub[INSERT PAGE NUMBER] 3.01 Organization and Qualification [INSERT PAGE NUMBER] 3.02 Capital Stock [INSERT PAGE NUMBER] 3.03 Authority Relative to this Agreement [INSERT PAGE NUMBER] 3.04 Non-Contravention; Approvals and Consents [INSERT PAGE NUMBER] 3.05 SEC Reports and Financial Statements [INSERT PAGE NUMBER] 3.06 Absence of Certain Changes or Events [INSERT PAGE NUMBER] 3.07 Absence of Undisclosed Liabilities [INSERT PAGE NUMBER] 3.08 Legal Proceedings [INSERT PAGE NUMBER] 3.09 Information Supplied [INSERT PAGE NUMBER] 3.10 Compliance with Laws and Orders [INSERT PAGE NUMBER] 3.11 Compliance with Agreements; Certain Agreements [INSERT PAGE NUMBER] 3.12 Taxes [INSERT PAGE NUMBER] 3.13 Employee Benefit Plans; ERISA [INSERT PAGE NUMBER] 3.14 Labor Matters [INSERT PAGE NUMBER] 3.15 Environmental Matters [INSERT PAGE NUMBER] 3.16 Intellectual Property Rights [INSERT PAGE NUMBER] 3.17 Opinion of Financial Advisor [INSERT PAGE NUMBER] ARTICLE IV REPRESENTATIONS AND WARRANTIES OF ANI[INSERT PAGE NUMBER] 4.01 Organization and Qualification [INSERT PAGE NUMBER] 4.02 Capital Stock [INSERT PAGE NUMBER] 4.03 Authority Relative to this Agreement [INSERT PAGE NUMBER] 4.04 Non-Contravention; Approvals and Consents [INSERT PAGE NUMBER] 4.05 Legal Proceedings [INSERT PAGE NUMBER] 4.06 Information Supplied [INSERT PAGE NUMBER] 4.07 Compliance with Laws and Orders [INSERT PAGE NUMBER] 4.08 Compliance with Agreements; Certain Agreements. [INSERT PAGE NUMBER] 4.09 Taxes. [INSERT PAGE NUMBER] 4.10 Employee Benefit Plans [INSERT PAGE NUMBER] 4.11 Labor Matters [INSERT PAGE NUMBER] 4.12 Environmental Matters. [INSERT PAGE NUMBER] 4.13 Intellectual Property [INSERT PAGE NUMBER] ARTICLE V COVENANTS OF MDI[INSERT PAGE NUMBER] 5.01 Covenants of MDI [INSERT PAGE NUMBER] ARTICLE VI ADDITIONAL AGREEMENTS[INSERT PAGE NUMBER] 6.01 Access to Information; Confidentiality [INSERT PAGE NUMBER] 6.02 Preparation of Proxy Statement [INSERT PAGE NUMBER] 6.03 Approval of Stockholders [INSERT PAGE NUMBER] 6.04 Regulatory and Other Approvals [INSERT PAGE NUMBER] 6.05 Expenses [INSERT PAGE NUMBER] 6.06 Brokers or Finders [INSERT PAGE NUMBER] 6.07 Conveyance Taxes [INSERT PAGE NUMBER] 6.08 Notice and Cure [INSERT PAGE NUMBER] 6.09 Fulfillment of Conditions [INSERT PAGE NUMBER] 6.10 Directors’ and Officers’ Insurance and Indemnification. [INSERT PAGE NUMBER] ARTICLE VII CONDITIONS[INSERT PAGE NUMBER] 7.01 Conditions to Each Party’s Obligation to Effect the Merger[INSERT PAGE NUMBER] 7.02 Conditions to Obligation of ANI to Effect the Merger [INSERT PAGE NUMBER] 7.03 Conditions to Obligation of MDI to Effect the Merger [INSERT PAGE NUMBER] 7.04 Frustration of Closing Conditions [INSERT PAGE NUMBER] ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER[INSERT PAGE NUMBER] 8.01 Termination [INSERT PAGE NUMBER] 8.02 Effect of Termination [INSERT PAGE NUMBER] 8.03 Amendment [INSERT PAGE NUMBER] 8.04 Extension; Waiver [INSERT PAGE NUMBER] 8.05 Procedure for Termination, Amendment, Extension or Waiver [INSERT PAGE NUMBER] ARTICLE IX GENERAL PROVISIONS[INSERT PAGE NUMBER] 9.01 Notices [INSERT PAGE NUMBER] 9.02 Non Survival of Representations and Warranties [INSERT PAGE NUMBER] 9.03 Conflicts and Privilege [INSERT PAGE NUMBER] 9.04 Entire Agreement; Incorporation of Exhibits [INSERT PAGE NUMBER] 9.05 Public Announcements [INSERT PAGE NUMBER] 9.06 No Third Party Beneficiary [INSERT PAGE NUMBER] 9.07 No Assignment; Binding Effect [INSERT PAGE NUMBER] 9.08 Headings [INSERT PAGE NUMBER] 9.09 Invalid Provisions [INSERT PAGE NUMBER] 9.10 Governing Law [INSERT PAGE NUMBER] 9.11 Enforcement of Agreement [INSERT PAGE NUMBER] 9.12 Certain Definitions [INSERT PAGE NUMBER] 9.13 Counterparts [INSERT PAGE NUMBER] AUS:617439.8 This AGREEMENT AND PLAN OF
